In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00082-CR



       PAUL SALDINO BAILEY, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 27379




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                              ORDER

        Paul Saldino Bailey, Jr., appeals from his conviction of aggravated assault with a deadly

weapon and the resulting sentence of fifteen years’ confinement. Bailey’s notice of appeal was

filed May 14, 2018. The clerk’s record was filed June 25, 2018, and the reporter’s record was filed

August 1, 2018, making Bailey’s brief due August 31, 2018. Counsel is retained.

        Efforts by our clerk’s office to obtain Bailey’s brief and/or a motion to extend the briefing

deadline proved unproductive; consequently, we sent a late brief notice to Bailey’s counsel, Carl

White, on September 21, advising him of the late status of the brief and establishing a new

deadline—October 8, 2018—for filing the brief. We also warned White that his failure to file the

brief could result in abatement to the trial court for a hearing in accordance with Rule 38.8 of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.8(b). We have received no response

from White to our late brief notice, and we have received neither the appellant’s brief nor a motion to

extend the deadline for filing that brief.

        Because appellant’s brief has not been filed and because retained counsel is either unwilling or

unable to communicate with this Court, we abate this case to the trial court pursuant to Rule 38.8(b)

of the Texas Rules of Appellate Procedure for a status hearing. See TEX. R. APP. P. 38.8(b)(2).

Specifically, the trial court is directed to determine whether Bailey still desires to prosecute this

appeal. Assuming Bailey still desires to prosecute the appeal, the trial court is directed to

determine why counsel has not filed the brief, whether the brief can be promptly filed with this

Court, whether Bailey is indigent, or, if not indigent, whether retained counsel has abandoned this

appeal. See TEX. R. APP. P. 38.8(b)(2). The trial court may also address other matters as it deems



                                                   2
appropriate, including appointing counsel for Bailey, if he is deemed indigent. The hearing is to

be conducted within fifteen days of the date of this order.

       The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental clerk’s

record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The reporter’s

record of the hearing shall also be filed with this Court in the form of a supplemental reporter’s

record within fifteen days of the date of the hearing. See id.

       All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

       IT IS SO ORDERED.



                                                  BY THE COURT

Date: October 12, 2018




                                                  3